DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-4, 6, 12 and 14 are objected to because of the following informalities:
Claim 2, line 2: “the” (between “of” and “plate”) should be changed to --each--.
Claim 2, line 3: “the” (between “of” and “plate”) should be changed to --each--.
Claim 3, line 2: “the” should be changed to --each--.
Claim 4, line 2: “the” should be changed to --each--.
Claim 6, line 2: “the” should be changed to --each--.
Claim 12, line 1: --the-- should be added after “wherein”.
Claim 14, line 2: “wherein” should be removed.
Appropriate correction is required.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the volume" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the average mechanical strength" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the structural model index" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the ellipsoid factor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the degree of anisotropy" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the source bone" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al., U.S. WO 2016/018160.
Regarding claims 1 and 3, Martin et al. discloses a lattice comprising: a plurality of elongated, rectangle plates (116) having a length, width, and thickness having a predetermined axis; and a plurality of rods (117), wherein each rod comprises an elongated structure and wherein the plurality of rods interconnects the plates with one another (Figs. 4-5).

Claim(s) 1, 2, 4-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Spiller et al., WO 2017/223297.
Regarding claims 1 and 2, Spiller et al. discloses a lattice comprising: a plurality of plates of plates, wherein each plate comprises a ribbon structure comprising a length, width, and thickness and having a predetermined axis; and a plurality of rods, wherein each rod comprises an elongated structure and wherein the plurality of rods interconnects the plates with one another; wherein the width of each plate is between 2 and 50 times its thickness; and the length of each plate is between 2 and 100 times the width of the plate (page 12, lines 12-24 and Fig. 12A).
Regarding claims 4-7, Spiller et al. discloses wherein each plate comprises an elongated, irregular structure, a concave surface and is twisted; and wherein the rods are circular or irregular (Figs. 10C-12A).
Regarding claims 8 and 9, Spiller et al. discloses wherein 40%-90% of the plates align along a predominant axis; and wherein different subsets of the plates align along two or more predominant axes (examiner annotated Fig. 12A below).

    PNG
    media_image1.png
    876
    703
    media_image1.png
    Greyscale

Regarding claims 11 and 12, Spiller et al. discloses wherein a volume of the lattice comprises one or more localized volumes of an increased measure of mechanical strength, relative to an average mechanical strength measured over the volume of the lattice; the one or more localized volumes of an increased measure of mechanical strength comprises an increased thickness of the plates (page 12, lines 12-18), increased density and thickness of the rods (page 12, lines 20-24 and page 13, lines 17-23).
Regarding claims 13-17, Spiller et al. discloses wherein a structural model index of the lattice is between 0.5 and 3.5, an ellipsoid factor is between -0.5 and 0.5, a degree of anisotropy is between 0.5 and 3.0 (page 11, lines 21-34); wherein the lattice comprises a replica of a trabecular bone structure and wherein a source bone on which the replica is based comprises bone having a predominant axis of mechanical stress (Fig. 1 and page 5, line 10).
Regarding claims 18 and 19, Spiller et al. discloses wherein the lattice is made by additive manufacturing (page 15, line 19) and wherein the lattice comprises a material selected from PEEK, ultrahigh molecular weight polyethelene, polyphenysulfones, polyetherimide materials, polylactic acid and polymeric materials (page 11, lines 3-8; page 30, lines 29-33; and page 31 lines 1-11).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiller et al., WO 2017/223297 in view of Joly et al., U.S. PG-Pub 2017/0333205.
Spiller et al. discloses the invention essentially as claimed except for wherein the lattice is surrounded by a cage comprises a shell or lattice.
Joly et al. discloses a lattice (3) surrounded by a cage (20) having a shell (Fig. 3D).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lattice of Spiller et al. to be surrounded by a cage having a shell in view of Joly et al. to permit additional structural rigidity upon initial implantation within a patient until bone ingrowth has been able to fully occur within the lattice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775